Exhibit 3.4 Form424(revised 12/09) This space reserved for office use. FILED In the Office of the Secretary of State of Texas Mar 23 2011 Corporations Section Return in duplicate to: Secretary of State P.O. Box 13697 Austin, TX 78711-3697 512 463-5555 FAX. 512-463-5709 Filing Fee: $150 Certificate of Amendment Entity Information The name of the filing entity is: Universal Media Corporation State the name of the entity as it is currently shown in the records of the secretary of state. If the amendment changes the name of the entity, statethe old name. The filing entiry is a: (select the appropriate entity type below) x For-profit Corporation Professional Corporation Nonprofit Corporation Professional Limited Liability Company Cooperative Association Professional Association Limited Liability Company Limited Partnership The filing number issued to the corporation by the secretary of State is. 800064079 The date of formation of the entity is: March 13, 2002 Amendments 1. Amended Name (If the purpose of the articles of amendment is to change the name of the corporation, then use the following statement.) The amendment changes the articles of incorporation to change the article that names the corporation The article in the Articles of Incorporation is amended to read as follows. The name of the corporation is (state the new name of the corporation below) UMED Holdings, Inc. The name of the entity must contain an organizational designation or accepted abbreviation of such term. The name must not be the same as, deceptively similar to or similar to that of an existing corporate, limited liability company, or limited partnership name on file with the secretary of state.A preliminary check for “name availability is recommended. 2 —Amended Registered Agent/Registered Office The amendment changes the articles of incorporation to change the article stating the registered agent and the registered office address of the corporation. The article is amended to read as follows: Registered Agent (complete either A or B, but not both. Also complete C ) oA. The registered agent is an organization (cannot be corporation named above) by the name of: oB.The registered agent is an individual resident of the state whose name is First Name
